                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA

                                                   CIVIL MINUTES - GENERAL
 Case No.          CV 18-5808-PJW                                                        Date       November 1, 2018
 Title             Desert Mechanical, Inc. v. Turner Construction Company, et al.




 Present: The                           Patrick J. Walsh, United States Magistrate Judge
 Honorable
                     Isabel Martinez                                                   N/A
                       Deputy Clerk                                         Court Reporter / Recorder
                Attorneys Present for Plaintiff:                            Attorneys Present for Defendants:
                                   N/A                                                        N/A
 Proceedings:                       (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                                    LACK OF PROSECUTION

       Plaintiff is ordered to show cause in writing no later than November 15, 2018 why
this action should not be dismissed for lack of prosecution.

      The Court will consider the filing of the following, as an appropriate response to
this OSC, on or before the above date:

          3          Proof of service of summons and complaint.

          3          Answer by the defendant or plaintiff’s request for entry of default.

          3          Plaintiff’s filing of a request to the clerk to enter default judgment.

          3          Plaintiff’s filing of a noticed motion for entry of default judgment.

      In accordance with Rule 78 of the Federal Rules of Civil Procedure and Local Rule
7-15, no oral argument of this matter will be heard unless ordered by the Court. The
Order will stand submitted upon the filing of the response to the Order to Show Cause.
Failure to respond to the Court’s Order may result in the dismissal of the action.
S:\PJW\Cases-MJDAP\Desert Mechanical\OSC minutes.wpd



                                                                                                           :
                                                                       Initials of Preparer    IM

CV-90 (06/04)                                          CIVIL MINUTES - GENERAL                                  Page 1 of 1
